Title: Thomas Jefferson to Isaac Shoemaker, 17 April 1809
From: Jefferson, Thomas
To: Shoemaker, Isaac


          Sir  Monticello Apr. 17. 09.
          A little before I went to Washington in September last, you promised to accept & pay my order in favor of mr Higginbotham for 500. D. on account of rent of the mill for the year 1807–8. he has lately returned me the order on which he sais nothing has been paid. I must therefore request the paiment of that sum to him or myself without further delay, and to express a hope that the rent for the 2d year, which will be due within three or four weeks will be provided in time. I offer my salutations.
          
            Th:
            Jefferson
        